Exhibit 10.31

 

Picture 1 [mobl20151231ex10313693d001.jpg]

 

December 28, 2015

 

Daniel Fields

 

 

Dear Danny,

 

On behalf of MobileIron, Inc. (the “Company”), I am pleased to offer you the
full-time position of Senior Vice President, Engineering and Chief Software
Development Officer. Speaking for myself, as well as the other members of the
Company’s management team, we are all very impressed with your credentials and
we look forward to your future success in this position.

 

The terms of your new full-time position with the Company are as set forth
below:

 

1.          Position.

 

a)   Your position will be Senior Vice President of Engineering and Chief
Software Development Officer, a “Section 16 Officer” position, working out of
the Company’s headquarters office in Mountain View, CA. You will report to the
Chief Executive Officer.

 

b)   You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company.  During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company, and you will not directly or indirectly engage
or participate in any business that is competitive in any manner with the
business of the Company. Nothing in this letter agreement will prevent you from
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.

 







--------------------------------------------------------------------------------

 



 

2.          Start Date. Subject to fulfillment of any conditions imposed by this
letter agreement, you will commence this new position with the Company on
February 19, 2016.

 

3.          Proof of Right to Work.    For purposes of federal immigration law,
you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three business days of your date of hire, or our
employment relationship with you may be terminated.

 

4.          Compensation.

 

a)   Base Salary:  You will be paid at the rate of $33,333 per month (which is
equivalent to $400,000 on an annualized basis), less payroll deductions and
withholdings (the “Base Salary”), payable pursuant to the Company’s regular
payroll practices. The Base Salary will be reviewed annually as part of the
Company’s normal salary review process.

 

b)   Annual Bonus:  You will be eligible to participate in the Company’s 2016
executive bonus plan where your target bonus is 45% of your base salary. Your
actual bonus is guaranteed for the first year at 45% ($180,000) provided you are
employed at the time the actual bonus is paid according to the Company’s 2016
executive bonus plan. For the purposes of clarity, over achievement is possible
consistent with the terms of the Company’s 2016 executive bonus plan.

 

c)   Signing Bonus:  Provided you accept this offer, the Company will pay you a
one-time signing bonus in the amount of $300,000, less deductions required by
law (the “Signing Bonus”). Fifty percent (50%) of this Signing Bonus will be
paid on the first regularly scheduled payroll date after your Start date, and
then the remaining 50% will be paid on the first regularly scheduled payroll
date in June 2016, but in all cases not later than June 15, 2016. Should the
Company terminate your employment for Cause (as defined in the Executive
Severance Plan, See Attachment B) or should you choose to leave the Company for
any reason, in either case prior to one year anniversary of your Start Date, you
will be eligible to keep the pro-rata share of the Signing Bonus based on time
served, and obligated to return to the Company the pro-rata portion of entire
Signing Bonus calculated based upon the difference between the termination date
and your one year anniversary from Start Date. Should the company terminate your
employment without Cause (as defined in the Executive Severance Plan, See
Attachment B) you will not be required to return to the Company any portion of
the signing bonus.

 

5.          Equity.

 

a)   Restricted Stock Unit Grant. Promptly following Executive’s commencement of
employment, which will be February 19, 2016 (the “Start Date”), and as a
material inducement to Executive’s employment by the Company, the Compensation
Committee of the Board will grant Executive (i) an award of 220,000 restricted
stock units (the “RSU Award”). The MobileIron RSUs will

 

 







--------------------------------------------------------------------------------

 



 

vest ratably over four years as follows: (i) 25% of the total number of
MobileIron RSUs will vest on the Quarterly Vesting Date (see below) that is in
the same calendar quarter as the one year anniversary of your employment start
date, and (ii) the remaining MobileIron RSUs will vest ratably with 6.25% of the
total RSUs vesting on each subsequent Quarterly Vesting Date, until the
MobileIron RSUs are totally vested, subject to your continued employment on each
such Quarterly Vesting Date. The Quarterly Vesting Dates are February 20, May
20, August 20, and November 20 of each year. The grant will be subject to the
terms of any applicable equity plan of the Company and the MobileIron RSU
Agreement between you and the Company.

 

b)   Regular Option Grant. Promptly following the Start Date and as a material
inducement to the Executive’s employment by the Company, the Compensation
Committee of the Board will grant Executive an option to purchase 150,000 shares
of Common Stock of the Company with an exercise price equal to the fair market
value of a share of Common Stock on the date of grant (the “Regular Option”).
The Regular Option will be subject to vesting as follows: 1/4th of the shares
under the Regular Option will vest and become exercisable on the first
anniversary of the Start Date, and 1/48th of such shares will vest and become
exercisable at the end of each one-month period thereafter, subject to
Executive’s continued service with the Company. The grant will be subject to the
terms of any applicable equity plan of the Company and the MobileIron Option
Agreement between you and the Company.

 

The equity compensation will be reviewed annually and you will be eligible for
additional grants as part of the Company’s normal annual equity review process.

 

6.          Benefits.

 

a)   Insurance Benefits. The Company will provide you with the opportunity to
participate in the standard benefits plans currently available to other Company
employees, subject to any eligibility requirements imposed by such plans.

 

b)   Vacation; Sick Leave. You will be entitled to paid time off according to
the Company’s standard policies.

 

7.          Confidential Information and Invention Assignment Agreement/
Employee Handbook. Your acceptance of this offer and commencement of employment
with the Company is contingent upon your execution, and delivery to an officer
of the Company, of the Company’s Confidential Information and Invention
Assignment Agreement, a copy of which is enclosed for your review and execution
(the “Confidentiality Agreement”), prior to or on your Start Date. As a Company
employee, you will be expected to abide by Company rules and policies, and
acknowledge in writing that you have read the Company’s Employee Handbook. By
signing this offer letter, Candidate acknowledges receipt of the current
Employee Handbook.

 







--------------------------------------------------------------------------------

 



 

8.          At-Will Employment. Executive’s employment relationship is at-will,
and either Executive or the Company may terminate the employment relationship at
any time, with or without Cause or advance notice.

 

9.          Termination of Employment; Severance and Change in Control Benefits.
You will be eligible to participate in the MobileIron Executive Severance
Benefit plan as outlined in Attachment B.

 

10.         No Conflicting Obligations. You understand and agree that by
accepting this offer of employment, you represent to the Company that your
performance will not breach any other agreement to which you are a party and
that you have not, and will not during the term of your employment with the
Company, enter into any oral or written agreement in conflict with any of the
provisions of this letter or the Company’s policies. You are not to bring with
you to the Company, or use or disclose to any person associated with the
Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise. The Company does not need
and will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties. Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.

 

11.         Entire Agreement. This letter, together with the Confidentiality
Agreement, sets forth the entire agreement and understanding between you and the
Company with respect to your employment and supersedes all prior agreements and
promises made to you by anyone, whether oral or written. This letter (and your
employment at will status) may not be modified or amended except by a written
agreement, signed by an officer of the Company, although the Company reserves
the right to modify unilaterally your work location, compensation, benefits, job
title and duties, and reporting relationships. This letter will be governed by
the laws of the State of California without regard to its conflict of laws
provision.

 

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement. This offer will
terminate if not accepted by you on or before December 31, 2015 at 5pm pacific
time.

 

 







--------------------------------------------------------------------------------

 



 

Very Truly Yours,

 

 

Mobile Iron, Inc.

 

 

/s/ Jared Lucas

 

Signature

 

 

 

 

 

Jared Lucas, Chief People Officer

 

Printed Name and Title

 

 

 

 

 

December 28, 2015

 

Date

 

 







--------------------------------------------------------------------------------

 



 

ACCEPTED AND AGREED:

 

 

/s/ Daniel Fields

 

Employee Signature

 

 

 

 

 

12/29/2015

 

Date

 

 

 

 

 

2/19/2016

 

Start Date

 

 

 







--------------------------------------------------------------------------------

 



Attachment A:

 

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed (or my employment being continued) by
Mobile Iron, Inc., a Delaware corporation (the “Company”), and in consideration
of my employment relationship with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:

 

1.          Employment Relationship. I understand and acknowledge that this
Agreement does not alter, amend or expand upon (i) any rights I may have to
continue in the employ of, or (ii) the duration of my employment relationship
with, the Company under any existing agreements between the Company and me or
under applicable law. Any employment relationship between the Company and me,
whether commenced prior to or upon the date of this Agreement, shall be referred
to herein as the “Relationship.”

 

2.          At-Will Relationship. I understand and acknowledge that the
Relationship is and shall continue to be at-will, meaning that either I or the
Company may terminate the Relationship at any time and for any reason, with or
without cause or advance notice.

 

3.          Confidential Information.

 

(a)  Company Information.    I agree at all times during the Relationship and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company to the extent necessary to perform my obligations to the
Company under the Relationship, or to disclose to any person, firm, corporation
or other entity without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company which I obtain or create. I
further agree not to make copies of such Confidential Information except as
authorized by the Company. I understand that “Confidential Information” means
any Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
suppliers, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the Relationship), prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing
information, licenses, financial information, budgets, information regarding the
skills and compensation of the Company’s employees, contractors, and any other
service providers of the Company or other business information disclosed to me
by the Company either directly or indirectly in writing, orally or by drawings
or observation of parts or equipment or created by me during the Relationship,
whether or not during working hours. I understand that Confidential Information
includes, but is not limited to, information pertaining to any aspect of the
Company’s business which is either information not known by actual or potential
competitors of the Company or other third parties not under confidentiality
obligations to the Company, or is otherwise proprietary information of the
Company or its customers or suppliers, whether of a technical nature or
otherwise. I further understand that Confidential Information does not include
any of the foregoing items which has become publicly and widely

 







--------------------------------------------------------------------------------

 



 

known and made generally available through no wrongful act of mine or of others
who were under confidentiality obligations as to the item or items involved.

 

(b)  Prior Obligations. I represent that my performance of all terms of this
Agreement as an employee of the Company has not breached and will not breach any
agreement with any former employer or other party, including any agreement to
keep in confidence proprietary information, knowledge or data acquired by me
prior or subsequent to the commencement of the Relationship, and I will not
disclose to the Company or use any inventions, confidential or non-public
proprietary information or material belonging to any current or former client or
employer or any other party. I will not induce the Company to use any
inventions, confidential or non-public proprietary information, or material
belonging to any current or former client or employer or any other party.

 

(c)  Third Party Information. I recognize that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes. I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreement with such third party.

 

4.          Inventions.

 

(a)  Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of the Relationship (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company’s proposed businesses, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, I represent that there are no such Prior
Inventions. If, in the course of the Relationship, I incorporate into a Company
product, process or machine a Prior Invention owned by me or in which I have an
interest, the Company is hereby granted and shall have a non- exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Invention as part of or in connection
with such product, process or machine.

 

(b)  Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the Relationship (collectively referred to as “Inventions”), except as provided
in Section 4(e) below. I further acknowledge that all Inventions which are made
by me (solely or jointly with others) within the scope of and during the
Relationship are “works made for hire” (to the greatest extent permitted by
applicable law)

 

 







--------------------------------------------------------------------------------

 



 

and are compensated by my salary, unless regulated otherwise by the mandatory
law of the state of California. Any assignment of Inventions (and all
intellectual property rights with respect thereto) hereunder includes an
assignment of all moral rights. To the extent such moral rights cannot be
assigned to the Company and to the extent the following is allowed by the laws
in any country where moral rights exist, I hereby unconditionally and
irrevocably waive the enforcement of such moral rights, and all claims and
causes of action of any kind against the Company or related to the Company’s
customers, with respect to such rights. I further acknowledge and agree that
neither my successors-in-interest nor legal heirs retain any moral rights in any
Inventions (and any intellectual property rights with respect thereto).

 

(c)  Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the Relationship. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, laboratory notebooks, and
any other format. The records will be available to and remain the sole property
of the Company at all times.  I agree not to remove such records from the
Company’s place of business except as expressly permitted by Company policy
which may, from time to time, be revised at the sole election of the Company for
the purpose of furthering the Company’s business. I agree to return all such
records (including any copies thereof) to the Company at the time of termination
of the Relationship as provided for in Section 5.

 

(d)  Patent and Copyright Rights. I agree to assist the Company, or its
designee, at its expense, in every proper way to secure the Company’s, or its
designee’s, rights in the Inventions and any copyrights, patents, trademarks,
mask work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company or its
designee of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which the Company or its designee shall deem necessary
in order to apply for, obtain, maintain and transfer such rights, or if not
transferable, waive such rights, and in order to assign and convey to the
Company or its designee, and any successors, assigns and nominees the sole and
exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement until the expiration of the
last such intellectual property right to expire in any country of the world. If
the Company or its designee is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents,
copyright, mask works or other registrations covering Inventions or original
works of authorship assigned to the Company or its designee as above, then I
hereby irrevocably designate and appoint the Company  and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent, copyright or other registrations
thereon with the same legal force and effect as if originally executed by me. I
hereby waive and irrevocably quitclaim to the Company or its designee any and
all claims, of any nature whatsoever, which I now or hereafter have for
infringement of any and all proprietary rights assigned to the Company or such
designee.

 







--------------------------------------------------------------------------------

 



 

(e)  Exception to Assignments. I understand that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870 (attached hereto as Exhibit B). I will advise the Company promptly
in writing of any inventions that I believe meet such provisions and are not
otherwise disclosed on Exhibit A.

 

(f)  Government or Third Party. I agree that, as directed by the Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.

 

5.          Company Property; Returning Company Documents. I acknowledge and
agree that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored company files, e-mail messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice. I further agree that any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. I agree
that, at the time of termination of the Relationship, I will deliver to the
Company (and will not keep in my possession, recreate or deliver to anyone else)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, materials, flow charts, equipment, other documents or property, or
reproductions of any of the aforementioned items developed by me pursuant to the
Relationship or otherwise belonging to the Company, its successors or assigns.
In the event of the termination of the Relationship, I agree to sign and deliver
the “Termination Certification” attached hereto as Exhibit C; however, my
failure to sign and deliver the Termination Certificate shall in no way diminish
my continuing obligations under this Agreement.

 

6.          Notification to Other Parties.

 

(a)  Employees. In the event that I leave the employ of the Company, I hereby
consent to notification by the Company to my new employer about my rights and
obligations under this Agreement.

 

(b)  Consultants. I hereby grant consent to notification by the Company to any
other parties besides the Company with whom I maintain a consulting
relationship, including parties with whom such relationship commences after the
effective date of this Agreement, about my rights and obligations under this
Agreement.

 

7.          Solicitation of Employees, Consultants and Other Parties. I agree
that during the Relationship and for a period of twenty-four (24) months
immediately following the termination of the Relationship for any reason,
whether with or without cause, I shall not either directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees or
consultants to terminate their relationship with the Company, or attempt to
solicit, induce, recruit, encourage or take away employees or consultants of the
Company, either for myself or for any other person or entity.  Further, during
the Relationship and at any time following termination of the

 







--------------------------------------------------------------------------------

 



 

Relationship for any reason, with or without cause, I shall not use any
Confidential Information of the Company to attempt to negatively influence any
of the Company’s clients or customers from purchasing Company products or
services or to solicit or influence or attempt to influence any client, customer
or other person either directly or indirectly, to direct his or its purchase of
products and/or services to any person, firm, corporation, institution or other
entity in competition with the business of the Company.

 

8.          Representations and Covenants.

 

(a)  Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.

 

(b)  Conflicts. I represent that my performance of all the terms of this
Agreement does not and will not breach any agreement I have entered into, or
will enter into with any third party, including without limitation any agreement
to keep in confidence proprietary information acquired by me in confidence or in
trust prior to commencement of my Relationship with the Company. I agree not to
enter into any written or oral agreement that conflicts with the provisions of
this Agreement.

 

(c)  Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.

 

9.          General Provisions.

 

(a)  Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California,
without giving effect to the principles of conflict of laws.

 

(b)  Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by both parties. Any subsequent change or
changes in my duties, obligations, rights or compensation will not affect the
validity or scope of this Agreement.

 

(c)  Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

 

(d)  Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives, and my successors and
assigns, and will be for the benefit of the Company, its successors, and its
assigns.







--------------------------------------------------------------------------------

 



 

(e)  Survival. The provisions of this Agreement shall survive the termination of
the Relationship and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

 

(f)  Remedies. I acknowledge and agree that violation of this Agreement by me
may cause the Company irreparable harm, and therefore agree that the Company
will be entitled to seek extraordinary relief in court, including but not
limited to temporary restraining orders, preliminary injunctions and permanent
injunctions without the necessity of posting a bond or other security and in
addition to and without prejudice to any other rights or remedies that the
Company may have for a breach of this Agreement.

 

(g)  ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

 

 

The parties have executed this Agreement on the respective dates set forth
below:

 

 

 

 

COMPANY:

    

EMPLOYEE:

Jared Lucas – Chief People Officer

 

Daniel Fields

Printed Name and Title

 

Printed Name and Title

/s/ Jared Lucas

 

/s/ Daniel Fields

Signature

 

Signature

 

 

 

December 28, 2015

 

12/29/2015

Date

 

Date

415 East Middlefield Road
Mountain View, CA 94043

 

 

Address

 

Address

 



--------------------------------------------------------------------------------